Dismissed and Memorandum Opinion filed August 22, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00139-CV

                     FRAZIER THOMPSON, III, Appellant

                                           V.
 URBAN ONE, INC., RADIO ONE OF TEXAS II, LLC, TERRI THOMAS,
        BEN THOMAS, AND JAMES GARRETT, Appellees

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-03317

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 26, 2018. The record was
filed April 9, 2019. No brief was filed.

      On July 23, 2019, this court issued an order stating that unless appellant filed
a brief on or before August 7, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Justices Christopher, Spain, and Poissant.




                                         2